            Case 1:21-cr-00021-SM Document 21 Filed 03/11/21 Page 1 of 2




                         THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE

____________________________________
                                   )
UNITED STATES OF AMERICA           )
                                   )
v.                                 )                Case No. 1:21-CR-00021-SM
                                   )
RYDER WINEGAR                      )
__________________________________ )

                         ASSENTED-TO MOTION TO CONTINUE


       NOW COMES the Defendant, Ryder Winegar, by and through counsel, and moves

this Honorable Court to continue the Final Pretrial Conference and Jury Selection/Trial in

this matter for a period of 45 to 60 days, as the Court’s docket permits. In support of this, the

Defendant states as follows:

       1.      This matter is scheduled for a Final Pretrial Conference on April 7, 2021, at

4:30 p.m., and for Jury Selection on April 20, 2021, at 9:30 a.m., with the Trial occurring

during the two-week period following Jury Selection.

       2.      The Government is still investigating the case and is going to provide the

Defendant with additional discovery.

       3.      The Defendant and counsel need additional time to either prepare for trial or

reach a negotiated disposition.

       4.      Counsel for the Defendant has contacted Assistant United States Attorney

Charles Rombeau who assents to the relief requested in this motion.

       5.      The Defendant will submit a Waiver of Speedy Trial following this motion.

Defense counsel has consulted with the Defendant about this continuance request, the
            Case 1:21-cr-00021-SM Document 21 Filed 03/11/21 Page 2 of 2




Defendant understands that by seeking a continuance, he is waiving his constitutional and

statutory rights to a speedy trial, and the Defendant has personally agreed to this continuance

request. Defense counsel is this day mailing a copy of this motion to the Defendant along

with a Waiver of Speedy Trial.

       WHEREFORE, the Defendant prays for the following relief:

       A.      To continue the Final Pretrial Conference and Jury Selection/Trial for a period

of 45 to 60 days, as the Court’s docket permits;

       B.      For such other relief the Court deems equitable and just.


                                                   Respectfully submitted,

                                                   Ryder Winegar
                                                   By his attorneys,

                                                   WILSON, BUSH & KEEFE, P.C.


Dated: March 11, 2021                                /s/ Charles J. Keefe_____________
                                                   Charles J. Keefe
                                                   378 Main Street
                                                   Nashua, New Hampshire 03060
                                                   (603) 595-0007
                                                   NH Bar No.: 14209
                                                   keefe@wbdklaw.com

                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Assented-to Motion to Continue was this
date forwarded through ECF to Charles L. Rombeau, Esquire, Assistant United States
Attorney.

Dated: March 11, 2021                               /s/ Charles J. Keefe_____________
                                                   Charles J. Keefe
